DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Allowable Subject Matter
Claim(s) 8-11, 13, 14 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 16 and 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 2007/0233947) in view of Bedi (US 2017/0329720).
Regarding claim(s) 1 and 20, Coulson teaches:
A computer-implemented method, comprising: using a cache replacement algorithm to forcefully evict target data from a cache, 	Fig. 1 and [0017] shows that data may be evicted pursuant to ordering information (block 24). In one embodiment, such ordering information may be part of a flush list (“target data”).
wherein using the cache replacement algorithm includes selectively accessing data in the cache.	Fig. 2 and [0022] shows that method 100 may begin by reading a list of data to be flushed (“selectively accessing data”) according to a flush list (block 110). Specifically, to maintain write ordering, the entry at the top of the flush list (i.e., corresponding to the oldest dirty data in the disk cache) is selected for write back to the disk drive. Next, it may be determined whether the end of the flush list has been reached (diamond 120). If so, method 100 may conclude. If not, control passes to block 130, where data in the next memory location to be flushed is read (block 130). Thus the data is then written to the disk drive (block 140).
	wherein the target data is mapped to a set in the cache, wherein an alias is mapped to the same set as the target data.	[0017] shows that the write data is written into a selected cache location along with metadata (block 25) (“alias”). This metadata may include the ordering information that indicates a write order in which the write request for the data was received. As one example, the ordering information may correspond to a sequence number stored with the metadata of the write request. This metadata may further include other identifying information, such as address information including a logical block address (LBA) provided by the OS, indicator information to indicate the cacheline to which the data it is written, a valid or dirty indicator, and other such data. [0022] shows that control passes to block 130, where data (“target data”) in the next memory location to be flushed is read (block 130). Thus the data is then written to the disk drive (block 140). More specifically, the data may be written to the LBA set forth in metadata read (“alias”) with the data in block 130.
	Coulson does not explicitly teach, but Bedi teaches wherein the cache replacement algorithm is deterministic,	[0061] FIG. 7 presents a process 700 by which the caching server performs deterministic multifactor cache replacement with selective item scoring in accordance with some embodiments.
wherein the cache is a volatile cache backed by non- volatile media.	[0019] The caching server can leverage one or more types of memory or storage for content caching including magnetic disk, solid state drives, and random access memory (RAM), as some examples. [0070] Like the permanent storage device 825, the system memory 815 is a read-and-write memory device. However, unlike storage device 825, the system memory is a volatile read-and-write memory, such as random access memory (RAM). The system memory stores some of the instructions and data that the processor needs at runtime.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed to combine the cache operation and management system/method of Coulson with the cache data replacement method/system of Bedi. The motivation for doing so would have been to modify caching server operation, and therefore, to optimize cache utilization and caching performance of the caching server, as taught by Bedi in [0017].

Regarding claim(s) 2 and 23, Coulson teaches:
wherein selectively accessing the cache includes performing reads and/or writes on the target data in the cache, wherein at least some of the reads and/or writes are only performed to force the eviction of the target data.	Fig. 2 and [0022] shows that control passes to block 130, where data (“target data”) in the next memory location to be flushed (“force eviction”) is read (block 130). Thus the data is then written to the disk drive (block 140).
Bedi teaches wherein the deterministic cache replacement algorithm is selected from the group consisting of: least recently used (LRU), pseudo-LRU, most recently used (MRU), pseudo-MRU, first- in/first-out (FIFO), and last-in/first-out (LIFO);	[0062] The process selects (at 710) a subset of least recently used items from the caching server cache. The size of 

Regarding claim(s) 6, Coulson teaches:
wherein selectively accessing the data in the cache includes accessing aliases mapped to the same set as the target data.	[0017] shows that the write data is written into a selected cache location along with metadata (block 25) (“alias”). This metadata may include the ordering information that indicates a write order in which the write request for the data was received. As one example, the ordering information may correspond to a sequence number stored with the metadata of the write request. This metadata may further include other identifying information, such as address information including a logical block address (LBA) provided by the OS, indicator information to indicate the cacheline to which the data it is written, a valid or dirty indicator, and other such data. [0022] shows that control passes to block 130, where data (“target data”) in the next memory location to be flushed is read (block 130). Thus the data is then written to the disk drive (block 140). More specifically, the data may be written to the LBA set forth in metadata read with the data in block 130.
	
Regarding claim(s) 16 and 21, Coulson teaches:
wherein selectively accessing the data in the cache includes performing reads and/or writes on aliases mapped to the same set as the target data, 	[0017] shows that the write data is written into a selected cache location along with metadata (block 25) (“alias”). This metadata may include the ordering information that indicates a write order in which the write request for the data was received. As one example, the ordering information may correspond to a sequence number stored with the metadata of the write request. This metadata may further 
wherein the reads and/or writes are only performed to force the eviction of the target data.	Fig. 2 and [0022] shows that control passes to block 130, where data (“target data”) in the next memory location to be flushed (“force eviction”) is read (block 130). Thus the data is then written to the disk drive (block 140).


Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 2007/0233947) and Bedi (US 2017/0329720), further in view of Applicant Admitted Prior Art (hereinafter AAPA) and Peterson (US 2014/0047181).
Regarding claim(s) 3 and 17, Coulson teaches:
wherein the target data is evicted to ensure durability of the target data in persistent memory.	[0011] shows that sequence numbers may be used when flushing dirty data from the cache to the disk drive, typically at lazy times or in case of power events such as shutdowns, hibernates, suspends, or during crash/power-fail recovery.
AAPA teaches comprising modifying data in the cache other than the target data,	[0037] shows that modifying the data in the cache other than the target data may be performed in any manner known in the art. The cache may comprise the target data and data 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed to combine the cache operation and management system/method of Coulson with the cache data modification of AAPA. The rationale for doing so would have been that modifying certain data within a cache is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a cache memory system, a known device, in order to obtain the result of being able to achieve reliable storage and retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
The combination of Coulson and Bedi does not explicitly teach, but Peterson teaches wherein the modification is only performed to force the eviction of the target data,	[0048] shows that local store 92 may also contain a queue of which cache blocks are most- or least-recently used by client 32. Thus, if a particular cache block is the least recently used cache block by client 32, then it will be at the front of the least-recently-used (LRU) queue in local store 92 and may be the first write reference that client 32 releases, either voluntarily or when asked by a local memory manager 34. If there is a pending input/output request on a particular cache block, then the reference to that cache block may move to the back of the least-recently-used (LRU) queue in local store 92.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache operation and management system/method of Coulson, Bedi and AAPA with the method/system of distributed shared memory taught by Peterson. The motivation for doing so would have been to enhance performance by having a cluster that provides a shareable resource which is typically faster than the auxiliary store where .


Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 2007/0233947) and Bedi (US 2017/0329720), further in view of Peterson (US 2014/0047181).
Regarding claim(s) 4 and 18, the combination of Coulson and Bedi does not explicitly teach, but Peterson teaches:
wherein the cache resides on a remote system, wherein the accesses to the cache in the remote system are performed using remote direct memory access (RDMA).	Fig. 1 and [0020] shows that clustered memory cache 22 may be implemented using Remote Direct Memory Access (RDMA).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache operation and management system/method of Coulson and Bedi with the method/system of distributed shared memory taught by Peterson. The motivation for doing so would have been to enhance performance by having a cluster that provides a shareable resource which is typically faster than the auxiliary store where the data originates. This is taught by Peterson in [0085].


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 2007/0233947) and Bedi (US 2017/0329720), further in view of van Riel (US 8190914).
Regarding claim(s) 19, the combination of Coulson and Bedi does not explicitly teach, but van Riel teaches:
wherein the target data is confidential data.	Fig. 2 and col. 3, lines 58-67 shows that OS 120 may flag confidential area 212 with a flag indicating that data in this area is confidential and should be protected. For example, OS 120 may use a flag, such as "MAP_CONFIDENTIAL," to allocate any arbitrary area of virtual memory 202 for holding confidential data. In addition, OS 120 may ensure that confidential area 212 has been stored in memory 110 and not storage 114. Accordingly, memory 110 is also shown storing confidential area 212 in resident data cache 206.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache operation and management system/method of Coulson and Bedi with the method/system of handling confidential memory allocation taught by van Riel.  The rationale for doing so would have been that storage and management of confidential data is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a cache storage, a known device for use in memory system, in order to obtain the result of being able to reliably and securely access confidential data. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 2007/0233947) and Bedi (US 2017/0329720), further in view of Xu (US 9710383).
Regarding claim(s) 7, Coulson teaches:
comprising performing detailed bookkeeping for optimizing reads and/or writes to the data in the cache.	Fig. 1 and [0017] shows that control passes to block 25. There, the write data is written into a selected cache location along with metadata (block 25). This metadata may include the ordering information that indicates a write order in which the write request for the data was received.
The combination of Coulson and Bedi does not explicitly teach, but Xu teaches wherein detailed bookkeeping includes using batch memory accesses to optimize eviction of the target data from the cache using reads and/or writes which would otherwise be performed.	Col. 18, lines 3-9 show that the example 900 indicates that dirty cache data from multiple cache pages for sequential consecutive LBAs of a LUN may be further combined to further improve the efficiency when flushing dirty data from the Flash disk cache to the PDs. In this case the number of write I/Os may be reduced from 14 write I/Os as illustrated in FIGS. 8 to 6 write I/Os as illustrated in FIG. 9.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache operation and management system/method of Coulson and Bedi with the method/system caching technique taught by Xu. The motivation for doing so would have been to improve cache background service performance and reduce the number of I/Os between the cache and physical storage device layer. This is taught by Xu in col. 12, lines 26-29.


Response to Arguments
Applicant’s arguments with respect to claim(s) rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133